                      Case 3:20-cv-08346-DJH Document 1 Filed 12/29/20 Page 1 of 4



 1   David R. Jordan, Ariz. Bar No. 013891
     The Law Offices of David R. Jordan, P.C.
 2   1995 State Road 602
     PO Box 840
     Gallup, NM 87305-0840
 3   (505) 863-2205
     Fax: (866) 604-5709
 4   Attorney for Plaintiff

 5

 6                               IN THE UNITED STATES DISTRICT COURT

 7                                     FOR THE DISTRICT OF ARIZONA

 8   Kenneth Cooper,                                    )
                                                        )
 9                                      Plaintiff,      )       No.
                                                        )
10   vs.                                                )
                                                        )       COMPLAINT
11   Window Rock Unified School Dist.,                  )
                                                        )
12                           Defendant.                 )
     _________________________________                  )
13
                 Plaintiff alleges:
14
                 1.      This is a civil action arising under the laws of the United States and is brought
15
     pursuant to Title VII of the Civil Rights Act of 1964 codified at 42 U.S.C.A. §§ 2000e et
16
     seq. and Section 102 of the Civil Rights Act of 1991, 42 U.S.C.A. § 1981a. This court has
17
     jurisdiction of the claims pursuant to 28 U.S.C.A. §§ 1331, 1343.
18
                 2.      Venue in the United States District Court for the District of Arizona is proper
19
     under 28 U.S.C.A. § 1391(b) and 42 U.S.C.A. § 2000e-5(f)(3).
20
                 3.      Plaintiff is a resident of Fort Defiance, Arizona, which is in the federal District of
21
     Arizona.
22
                 4.      Defendant Window Rock Unified School District is an Arizona state school
23
     district.
24


                                                                                                              1
                  Case 3:20-cv-08346-DJH Document 1 Filed 12/29/20 Page 2 of 4



 1           5.      Plaintiff was employed by Defendant on August 3, 2017 as a Human Resources

 2   Director.

 3           6.      Plaintiff is African-American.

 4           7.      Plaintiff performed his duties at a satisfactory level.

 5           8.      On or about November 20, 2017, Plaintiff assisted an employee with obtaining

 6   information on how to file a complaint with the EEOC. The employee had been subjected to

 7   unlawful employment practices, including discrimination. Plaintiff opposed the unlawful

 8   practices and assisted the employee to further that opposition.

 9           9.      On January 2, 2018, the school superintendent, Lynette Michalski, summoned

10   Plaintiff to a meeting in her office.

11           10.     Michalski accused Plaintiff of writing the complaint for the employee. Plaintiff

12   admitted that he assisted the employee, but only because she had been subjected to unlawful

13   employment practices, and he opposed such practices.

14           11.     After she learned about the EEOC complaint, Michalski’s attitude toward Plaintiff

15   changed markedly. She falsely accused him of insubordination, interfered with his work, and

16   falsely accused Plaintiff of having an inappropriate relationship with another employee. All of

17   this was to retaliate against Plaintiff for assisting the employee with her EEOC filing.

18           12.     In January 2018, Plaintiff opposed Michalski’s practice of pre-selecting

19   employees, before the application and interview process, and opposed the pre-selection of a

20   particular employee because he believed that such a process was unlawful.

21           13.     On February 14, 2018, Michalski put Plaintiff on administrative leave regarding

22   the false accusations against him. All of this was to retaliate against Plaintiff for opposing

23   unlawful employment practices.

24


                                                                                                     2
                  Case 3:20-cv-08346-DJH Document 1 Filed 12/29/20 Page 3 of 4



 1          14.      On March 27, 2018, Michalski gave Plaintiff notice that his contract would not be

 2   renewed. Again, this was to retaliate against Plaintiff for opposing unlawful employment

 3   practices.

 4          15.      In addition to the unlawful retaliation, Plaintiff was the victim of racial and

 5   gender discrimination. A white female employee was found to have falsified documents. Upon

 6   information and belief, she was not disciplined. Plaintiff, by contrast, was terminated for false

 7   accusations. Plaintiff was terminated because he was an African-American male who opposed

 8   unlawful employment practices in violation of Title VII.

 9          16.      On November 14, 2018, Defendant and Plaintiff entered into a contract by which

10   Plaintiff would be reinstated as acting superintendent with full backpay and back benefits. This

11   agreement was reduced to a writing in the form of a letter.

12          17.      Defendant breached that agreement, and never re-hired Plaintiff as acting

13   superintendent and never paid him back benefits or

14                                         FIRST CLAIM FOR RELIEF

15                                              (Violation of Title VII)

16          18.      Plaintiff realleges every allegation of the complaint.

17          19.      As an African-American, Plaintiff is a member of a protected class.

18          20.      Plaintiff was qualified for his position.

19          21.      Plaintiff suffered adverse action, in the form of the non-renewal of his contract.

20          22.      Plaintiff was subjected to the adverse action as a result of (1) his race; and (2)

21   retaliation for his participation in the opposition of unlawful employment practices by

22   Defendant.

23          23.      This conduct violated Title VII.

24


                                                                                                          3
                   Case 3:20-cv-08346-DJH Document 1 Filed 12/29/20 Page 4 of 4



 1            24.     Plaintiff was damaged by the violation of Title VII, including suffering

 2   compensatory damages for emotional harm, lost pay, lost benefits, etc. Plaintiff demands

 3   recovery of such damages, plus attorneys’ fees and costs.

 4                                    SECOND CLAIM FOR RELIEF

 5                                           (Breach of Contract)

 6            25.     Plaintiff realleges every allegation of the complaint.

 7            26.     This claim arises under the Court’s ancillary jurisdiction.

 8            27.     The parties entered into a contract whereby Plaintiff would be reinstated as acting

 9   superintendent with backpay and back benefits.

10            28.     Defendant breached this contract by the conduct described herein.

11            29.     Plaintiff was damaged by the breach of contract, including suffering general and

12   consequential damages. Plaintiff demands recovery of such damages, plus attorneys’ fees and

13   costs.

14            WHEREFORE, Plaintiff requests judgment against Defendant as follows:

15            A.      Damages in an amount to be determined by the Court;

16            B.      Court costs and attorneys’ fees; and

17            C.      Such other relief as the Court deems just and proper.

18            DATED this 29th day of December, 2020.

19                                           The Law Offices of David R. Jordan, P.C.

20                                           /s/ David R. Jordan
                                             David R. Jordan
                                             1995 State Road 602
21                                           PO Box 840
                                             Gallup, New Mexico 87305
22                                           Attorney for Plaintiff
23

24


                                                                                                        4
